DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed 05/14/2021 and claims benefit of 63/079602 (09/17/2020).  Claims 1-20 are before the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galanis, Tom (US Pat 7183414) and Jain (US Pat9801869) in view of Rivat and Valmier (US PG Pub 20170233354).  Galanis, Tom and Jain all teach crenolanib as a known compound having FLT3 inhibitory activity.   Crenolanib is taught to be administered to someone in the same therapeutically effective amount as is instantly claimed (see claim 3 of 9801869). Same salts as claimed (see claim 7 of Jain). Galanis, Tom and Jain do not teach the treatment of pain with crenolanib or a FLT3 inhibitor.  Rivat and Valmier both teach that FLT3 activity treats pain.  Valmier teaches that FLT3 receptor antagonists are useful for the treatment of pain disorders, chronic pain and neuropathic pain.  Rivat teaches that FLT3 receptors treat peripheral neuropathic pain.  It would have been obvious to one of ordinary skill in the art at to use a known FLT3 receptor crenolanib to treat pain in view of the teachings of Galanis, Tom and Jain in view of Rivat and Valmier.  Rationale: The use of a known compound having known activity to treat pain via a known pathway is within the skill of the ordinary artisan.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patents 107480086, 9801869 and 9023880 (Jain).  Jain in all three patents claims a method of inhibiting or reducing deregulated FLT3 tyrosine kinase activity by administering a compound which is crenolanib.  Crenolanib is a known FLT3 active compound.  The instant claim 3 is anticipated by the three patents due to all three patents have for claim 1 method of acting on FLT3 using crenolanib in a subject having a proliferative disease.  Claim 3 has the treatment of pain using crenolanib in a person having a proliferative disease.  The instant claim 4 has the mg per day of administration which range from 50 to 800 mg per day and smaller amounts up to 500 mg per day. The prior art claim 3 50 to 400 mg per day and up to 500.  Instant claim 5 has the compound is administered continuously, intermittently, systemically or locally while the prior art claim 4 has administration of intermittently, systemically or locally.  Instant claim 6 has wherein the compound is administered orally intravenously or intraperitoneally while the prior art claim 6 has the same administration.   Claim 7 has the compound being administered as a single agent or part of multiple agents being administered which is the same as the prior art claims 10 and 11.  Instant claims 8 and 9 have various salts listed which is the same as prior art claim 7.  Crenolanib is a known FLT3 mediator compound and this compound is given to treat pain in a person having cancer.  Same patient population with the same compound in the same amounts.  Inherency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625